Citation Nr: 1020982	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-34 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to 
September 1953.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2006 rating action that 
denied service connection for residuals of cold injury to the 
feet, and a February 2007 rating action that denied service 
connection for residuals of a low back injury on the grounds 
that new and material evidence to reopen the claim had not 
been received. 

In August 2008, the Board denied the claims; the Board 
reopened the claim for residuals of a low back injury, and 
denied it on the merits.  

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2009, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's August 2008 
decision.  That same month, the Court issued an Order 
vacating the August 2008 Board decision.  

In July 2008, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has a low back injury residual to 
an airplane crash in December 1951, and that he has residuals 
of cold injury to the feet due to cold exposure during 
service in Korea in February 1952.  

A review of the Joint Motion essentially shows that it was 
agreed that a remand was required in order to afford the 
Veteran examinations, and to obtain etiological opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for examinations 
of his low back, and feet, in order to 
ascertain the nature and etiology of any 
current low back and foot disorders 
present.  

Provided that a diagnosed low back 
disorder, and foot disorder, is 
established, the examiner should express 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that the low back 
disorder, and/or foot disorder, was 
caused or aggravated by the Veteran's 
service.  

The examiner should be notified that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

The examiner(s) must provide a detailed 
rationale for the opinions.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination(s), and 
the examiner should state that the entire 
claims file has been reviewed.

2.  The issues on appeal should then be 
readjudicated.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim(s) for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



